DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hossack et al. (US 2007/0083111) in view of Davis (US 2012/0265189).
Regarding claim 1, Hossack discloses a limited use intravascular device comprising: a catheter or guidewire configured to be positioned within a blood vessel of a patient (e.g. Fig. 2, #202; ¶¶ 33); a sensing component disposed at a distal portion of the catheter or guide wire, wherein the sensing component is configured to obtain data associated with the blood vessel (e.g. ¶¶ 34); and a connector disposed at a proximal portion of the catheter or guidewire, wherein the connector is configured to communicate with a clinical system (e.g. ¶¶ 32), wherein the connector comprises: a housing (e.g. Fig. 2A, entire structure), a memory configured to store a parameter value, wherein the memory comprises a first state in which the clinical system is disallowed access to the memory (e.g. ¶¶ 29, Fig. 2A, #203); and a processor coupled to the memory and configured to: determine, while the memory is in the first state, whether the intravascular device is authorized for clinical operation based on the parameter value (e.g. ¶¶ 29 – “catheter RFID chip 203 may transmit a security code which must be matched by a corresponding security code on the interface device in order to authorize catheter use”); and allow or disallow the clinical operation of the intravascular device in response to determining whether the intravascular device is authorized for the clinical operation (e.g. ¶¶ 28-31, etc.).  Hossack fails to expressly disclose the processor disposed within the housing as claimed; however, in the same field of endeavor, Davis discloses an intravascular device where the connector has a processor present in the connector housing as well (e.g. Fig. 1b, #142).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to modify the device of Hossack to include a processor disposed within the connector housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claim 2, Hossack discloses the processor is configured to provide an authorization signal to the clinical system when it is determined that the intravascular device is authorized for clinical operation (e.g. ¶¶ 29).
Regarding claim 3, Hossack discloses the processor is configured to provide a denial signal to the clinical system when it is determined that the intravascular device is not authorized for clinical operation (e.g. ¶¶ 29 – “monitor the duration of use of the catheter and download this information to the catheter RFID chip so that if the catheter is plugged into another interface device, use will not be permitted”).
Regarding claim 4, Hossack discloses the processor is configured to: receive a prompt from the clinical system to determine if the intravascular device is authorized for clinical operation; and when the processor determines that the intravascular device is not authorized for clinical operation, withhold a response to the prompt (e.g. ¶¶ 29 – “catheter RFID chip 203 may transmit a security code which must be matched by a corresponding security code on the interface device in order to authorize catheter use”).
Regarding claim 5, Hossack discloses the processor is configured, in response to determining that the intravascular device is authorized for clinical operation, allow the clinical system to access intravascular device data stored in the memory (e.g. ¶¶ 30).
Regarding claim 6, Hossack discloses the processor is configured to automatically determine whether the intravascular device is authorized for clinical operation in response to determining that the intravascular device is receiving power from the clinical system (i.e. where the examiner notes the power must necessarily 
Be provided in from the clinical system in order to operate and communicate).
Regarding claim 7, Hossack discloses the processor is configured to determine whether the intravascular device is authorized for clinical operation by determining if the parameter value of the intravascular device is greater than or less than a threshold value (e.g. ¶¶ 31 – “expiration date has passed”).
Regarding claim 8, Hossack discloses the parameter value is representative of at least one of: an elapsed time since commencement of communication of the intravascular device with any clinical system; whether the intravascular device has been in communication with any clinical system; a number of times the intravascular device has been in communication with any clinical system; or the number of times the intravascular device has collected data and/or provided therapy (e.g. ¶¶ 24, 29-30 – number of times or hours used).
Regarding claim 9, Hossack discloses a charge storage component configured to provide electrical power to the processor, wherein the processor is configured to modify the parameter value with the intravascular device while the intravascular device is not in communication with the clinical system (e.g. ¶¶ 10, 13, 15, etc. - updates).
Regarding claim 13, Hossack discloses the sensing component is at least one of an intravascular ultrasound (IVUS) imaging component (e.g. ¶¶ 3).

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792